    1
   2
   3                                                                      FI~,~,D,
                                                               CLERK, V.S. Df~TRlCT COIjR'T
   4
   5                                                                MAY 1 6X0:19
   6                                                         CENTRAL D~STR F,a~ ~-    4~4
                                                             ~Y                   ~AFl~GY'

   7

   g
                     IN THE UNITED STATES DISTRICT COURT
   9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12                                                 Case No. 2:18-CR-000713-JFW
         UNITED STATES OF AMERICA,
 13                                                 ORDER OF DETENTION
                            Plaintiff,
 14
                       v.
 15
         NOURJAHAWN ESPARZA,
16
                            Defendant.
 17
18
19                                                 I.
20             On May 16, 2019, Defendant Nourjahawn Esparza ("Defendant") made her
21      initial appearance in this district on the Indictment filed in the United States
22      District Court for the Central District of California, Case No. 2:18-CR-000713-
23      JFW. The Court appointed Gregory Nicolaysen of the CJA Panel to represent
24      Defendant.
25             The Court conducted a detention hearing based on a motion by the
26      Government pursuant to 18 U.S.C. § 3142(e) in a case alleging that there is no
27      condition or combination of conditions that reasonably will assure (a) the
f►•~:   ///
 1   appearance ofthe defendant as required, and (b)the safety of any other person and
 2   the community.

 3         Defendant submitted on the report and recommendation of the U.S. Pretrial

 4   Services Agency.

 5         The Court concludes that the Government is not entitled to a rebuttable

 6   presumption that no condition or combination of conditions reasonably will assure

 7   the defendant's appearance as required and the safety of any person or the

 8   community [18 U.S.C. § 3142(e)].

 9
10                                           II.
11         The Court finds that no condition or combination of conditions will

12   reasonably assure: ❑X the appearance ofthe defendant as required.

13                      ❑
                        X the safety of any person or the community.

14         The Court bases its conclusions on the following:

15         As to risk ofnon-appearance:

16        • Current unemployment status;

17        • Foreign travel experience;

18        • Missing passport;

19        • Numerous alias/identifiers;

20        • No viable bail resources;

21        • Failure to appear at Department of Motor Vehicles;

22        • Unverified background information;

23        • Substance abuse history;

24        • Minimal ties to the district.

25         As to danger to the community:

26        • Nature of charged offense;

27        • Prior arrests or convictions;

28        • Prior substance abuse history;

                                              2
 1         • Illegal drug use.

 2
 3                                           III.
 4         In reaching this decision, the Court considered:(a)the nature and

 5   circumstances of the offenses) charged, including whether the offense is a crime

 6   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

 7   substance, firearm, explosive, or destructive device;(b)the weight of evidence

 8   against the defendant;(c)the history and characteristics ofthe defendant; and

 9 (d)the nature and seriousness of the danger to any person or the community. [18
10   U.S.C. § 3142(g).] The Court also considered the report and recommendation of

11   the U.S. Pretrial Services Agency.

12
13                                             V.
14         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

15   defendant will be committed to the custody ofthe Attorney General for

16   confinement in a corrections facility separate, to the extent practicable, from

17   persons awaiting or serving sentences or being held in custody pending appeal.

18   The defendant will be afforded reasonable opportunity for private consultation

19   with counsel. On order of a Court ofthe United States or on request of any

20   attorney for the Government, the person in charge ofthe corrections facility in

21   which defendant is confined will deliver the defendant to a United States Marshal

22   for the purpose of an appearance in connection with a court proceeding.

23 [18 U.S.C. § 3142(1).]
24
25
     Dated: May 16, 2019                        /s/
26
                                            HON. MARIA A. AUDERO
27                                          UNITED STATES MAGISTRATE JUDGE
28

                                               3
